Citation Nr: 0209420	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for sciatica.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1996 from the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for an acquired 
gastrointestinal disorder, left hip disorder, sciatica and 
left knee disorder.  The RO also denied the veteran's 
application to reopen a previously denied claim for service 
connection for hearing loss.  An appeal of the hearing loss 
claim was rendered moot by the RO's January 2001 decision to 
grant service connection for hearing loss.  

The veteran also appeared to initiate appeals of a February 
1999 rating decision and a March 2000 rating decision, which 
denied additional multiple service connection claims.  In 
February 2001, the RO submitted a letter to the veteran 
requesting he clarify which issues he intended to appeal.  In 
February 2002, the veteran returned a VA form 9 advising that 
the only issues he is appealing are the issues enumerated 
above.  


FINDINGS OF FACT

1.  Enteritis treated inservice was acute and transitory and 
resolved without residuals.

2.  The preponderance of the evidence is against a finding 
that the veteran has a current gastrointestinal disability, 
which could be attributed to service.

3.  The preponderance of the evidence is against a finding 
that the veteran has a left hip disability, which could be 
attributed to service.

4.  The preponderance of the evidence is against a finding 
that the veteran has a sciatica disability, which could be 
attributed to service.

5.  The preponderance of the evidence is against a finding 
that the veteran has a left knee disability, which could be 
attributed to service.


CONCLUSIONS OF LAW

1.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Sciatica was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

4.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records reflect that the veteran was treated 
in July 1955 for an episode of enteritis from drinking 
untreated water in the field.  His symptoms were vomiting, 
diarrhea and pains for three days prior to treatment.  A 
treatment note from the following day noted he was much 
improved.  Service medical records are otherwise negative for 
gastrointestinal problems.  These records are also negative 
for any complaints of, or treatment for sciatic problems, 
left knee problems or left hip problems.  Both the veteran's 
service personnel records and service medical records reflect 
that he served in the Special Forces and was qualified for 
parachute duty.  His August 1955 separation examination 
revealed normal findings on examination of the abdomen and 
musculoskeletal system.

A September 1961 VA general medical examination revealed 
normal findings on examination of the digestive system and 
musculoskeletal system.  

A private physician's statement, dated in January 1981, 
revealed complaints of various problems, none of which 
concerned the back, left knee or left hip.  A history of 
inguinal herniorrhaphy a year and a half earlier was the only 
abdominal problem noted.  

The report of a February 1981 VA examination is likewise 
negative for any complaints of back problems, left knee 
problems or left hip problems.  Again, the recent history of 
a hernia operation was noted.  On physical examination the 
digestive system was assessed as within normal limits, and 
the only findings on the musculoskeletal system examination 
concerned the shoulders.  

A January 1995 private physician's letter reflects that the 
veteran was treated for complaints of "general arthralgias" 
among other complaints.  The rest of the letter diagnosed 
general arthralgia and otherwise dealt with matters not 
pertinent to this case.  

In May 1996 the veteran filed an original claim for service 
connection for gastritis, sciatica, a left hip disability and 
a left knee disability.  

An October 1996 VA x-ray report for the left knee noted a 
history of DJD of the left hip and left knee.  This x-ray 
report shows findings of the left knee exhibiting subchondral 
bone secondary to osteoarthritic involvement with mild 
narrowing of the medial joint compartment and hyperostosis of 
the femoral condyles and tibial plates.  The impression was 
mild subchondral new bone secondary to osteoarthritis, mild 
narrowing of the medial joint compartment and mild dish 
involvement of the left knee.

In support of his claim, the veteran testified before a 
hearing officer at the RO in December 1996.  He testified 
that he parachuted about 25 to 30 times while in the service, 
and alleged that these numerous jumps caused his currently 
claimed problems.  He described the landings from these jumps 
as very rough, and he sometimes fell about 15 feet to the 
ground if the parachute became hung up in a tree.  He also 
testified as to having been involved in a car accident in the 
1970s, but described no injuries, although he was sent for 
cervical spine x-rays at that time.

A December 1999 letter, from the same private physician who 
wrote the 1995 letter, continued to give a diagnosis of 
"general arthralgia."  

The remainder of the treatment records and VA examination 
reports associated with the claims file concerned treatment 
for disabilities not pertinent to the claims on appeal.  

II. Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact. 
Additionally, in the June 1996 rating decision on appeal, the 
September 1996 statement of the case, the December 1996 
supplemental statement of the case, and the April 2002 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for gastritis, a left hip disability, sciatica and 
a left knee disability.  In the April 2002 supplemental 
statement of the case, the RO also included the pertinent 
regulations as revised by the VCAA.  These determinations 
were mailed to the veteran, and were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran is presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, in a February 2001 letter to the veteran, the 
RO explained in more detail the provisions of the VCAA and 
the evidence needed to establish service connection for 
disabilities.  Although this letter pertained to an issue not 
before the Board, it nonetheless advised the veteran of the 
evidence needed to prevail on a claim for service connection.  
At the December 1996 hearing, the Hearing Officer explained 
what evidence was necessary to establish service connection 
for gastritis, a left hip disability, sciatica and a left 
knee disability.  

The RO sent the veteran a letter in June 1998 requesting 
treatment records for his stomach, left hip, sciatica and 
left knee.  Medical release forms were enclosed.  The veteran 
did not respond to this letter.  

The veteran reported having received treatment at the VA 
facilities in Fort Bliss Texas as a civilian from 1968 to 
1976.  The record reflects that the RO has obtained these 
records, and associated them with the claims file.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for the disabilities for which 
he seeks service connection that have not already been 
associated with the claims file.  Although records associated 
with the motor vehicle accident in the 1970s, about which he 
testified, were not obtained, it is noted that he failed to 
reply to the June 1998 letter requesting additional medical 
evidence. 

Finally, it is noted that the veteran underwent VA general 
medical examinations in 1961 and 1981, which, while preceding 
his claims by many years, nonetheless, provided evidence 
pertinent to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III. Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131(b) (West 
1991); 38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

1.  Gastritis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for gastritis.  The service 
medical records show that the veteran was treated for an 
episode of enteritis in July 1955.  However, at separation, 
clinical evaluation of the veteran's digestive system was 
normal.  The subsequent medical evidence does not refer to 
residuals of enteritis.  No medical professional has 
determined that the veteran has any gastrointestinal disorder 
that is linked to this episode of enteritis during service.  
Although he was shown to have a history of hernia surgery in 
the late 1970's no medical professional attributed this to 
his service.  

The Board accepts as fact the veteran's assertions that he 
performed numerous parachute jumps.  However, he also 
testified in his December 1996 hearing that the physical 
stress from the parachuting caused a gastrointestinal 
disorder.  He does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Grottveit v. Brown, 5 Vet App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for gastritis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

2.  Left hip disability, sciatica and left knee disability.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for a left hip disability, 
sciatica and a left knee disability.  While the Board accepts 
as true the veteran's assertions that he parachuted numerous 
times in service, he has not submitted any evidence showing 
any subsequent disability involving the left hip, the back or 
the left knee that have been attributed to such jumps, or 
that has otherwise been related to service.  There is no 
evidence of any continuity of symptoms related to the back, 
left hip or left knee after service for a period of many 
years following service.  Both the September 1961 and the 
September 1981 examinations were negative for any findings of 
back, left hip or left knee problems.  

Evidence of a left knee problem is not shown until the 
October 1996 VA x-ray report, which noted a history of DJD of 
the left hip and left knee, but only showed osteoarthritic 
findings limited to the left knee.  Regarding the claimed 
sciatica and left hip problem, the medical evidence does not 
show any current problems with the veteran's left hip or 
back.  There is a reference to "general arthralgia" 
mentioned in the veteran's private physician's letters from 
January 1995 and December 1999.  Even affording the veteran 
the benefit of the doubt and conceding that this arthralgia 
affects the left hip and low back, this was not shown until 
approximately 40 years after service.  

No medical professional has attributed the veteran's left 
knee arthritis to active service or to any incident therein.  
Likewise, no medical professional has attributed any 
disability involving the left hip or low back to active 
service or any incident therein.  

Although the veteran has testified that he might have 
incurred disabilities to the left hip, low back and left knee 
while in service, as a result of trauma associated with his 
multiple jumps, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for a left hip disorder a left knee 
disorder and sciatica and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for sciatica is denied.

Entitlement to service connection for a left knee disability 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

